Order entered October 23, 2014




                                               In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                        No. 05-14-01344-CV

                              IN RE DAVID D. KIM, M.D., Relator

                   Original Proceeding from the County Court at Law No. 3
                                    Dallas County, Texas
                            Trial Court Cause No. CC-11-01461-C

                                              ORDER
       Based on the Court’s opinion of this date, we DENY the petition for writ of mandamus

without prejudice to the filing of a subsequent petition for writ of mandamus upon entry of a

written order by the trial court. We DENY relator’s motion for emergency relief. We ORDER

relator to bear the costs of this original proceeding.


                                                         /s/   KERRY P. FITZGERALD
                                                               JUSTICE